EVERETT, Chief Judge
(concurring):
The duplication of charges against an officer that has. occurred here, in United States v. Rodriquez, 18 M.J. 363 (C.M.A. 1984), and in many other cases is an anachronism inherited from practice under the Articles of War. Article of War 95 provided that “[a]ny officer or cadet who is convicted of conduct unbecoming an officer and a gentleman shall be dismissed from the service.” Most of the other punitive Articles of War authorized punishment “as a court-martial may direct.” See, e.g., Articles of War 54-57, 60-79, 81, 83-85, 87-93.
In view of these statutory provisions, a draftsman of charges against an officer often would allege that the misconduct violated Article of War 95, in order to assure that, if convicted, the accused was dismissed from the Army. However, usually a charge would also be preferred under another punitive article, so that the sentence of the court-martial could include other penalties besides the dismissal.
The Uniform Code of Military Justice eliminated the occasion for such pleading. Instead of providing solely for mandatory dismissal of the officer, Article 1331 —which prohibits “conduct unbecoming an officer and a gentleman” — allows punishment “as a court-martial may direct.” This same provision appears in most of the other punitive articles.2 See, e.g., Articles 78, 80-105, 107-17, 119-32, UCMJ, 10 U.S.C. §§ 878, 880-905, 907-17, 919-32, respectively. Therefore, no legitimate advantage accrues to the Government from charging the same act as a violation both of Article 133 and of some other punitive article. On the other hand, an accused suffers the disadvantage of appearing to have committed two crimes instead of only one.
Although technically Timberlake’s violation of Article 133 was the greater offense and the forgery was lesser included, I believe the most straightforward method of drafting the charges would have been to rely solely on Article 123,3 the punitive article which specifically prohibits the misconduct involved. However, in light of the manner in which the charges were preferred, I agree fully with Judge Fletcher’s rationale and disposition of the multiplicious findings here — just as I do in Rodriquez.

. Uniform Code of Military Justice, 10 U.S.C. § 933.


. Article 134, UCMJ, 10 U.S.C. § 934, follows Article of War 96 in authorizing punishment ‘‘at the discretion of” the court-martial. However, this variation in language seems inconsequential.


. UCMJ, 10 U.S.C. § 923.